Exhibit 99.2 FOR IMMEDIATE RELEASE MARCH 17, 2009 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 INVESTOR CONTACT: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT - INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MEDIA CONTACT: JIM GIPSON DIRECTOR – MEDIA RELATIONS (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION DECLARES QUARTERLY COMMON AND PREFERRED STOCK DIVIDENDS OKLAHOMA CITY, OKLAHOMA, MARCH 17, 2009 – Chesapeake Energy Corporation (NYSE:CHK) today announced that its Board of Directors has declared a $0.075 per share quarterly dividend that will be paid on April 15, 2009 to common shareholders of record on April 1, 2009.Chesapeake has approximately 624 million common shares outstanding.In addition, Chesapeake’s Board has declared dividends on its outstanding convertible preferred stock issues, as stated below. Cumulative Convertible Preferred Stock 5% (2005) 4.50% 5% (2005B) 6.25% NYSE Symbol N/A CHK Pr D N/A CHK Pr E Date of Issue April 19, 2005 Sept. 14, 2005 Nov. 8, 2005 June 30, 2006 Registered CUSIP 165167859 165167842 165167826 165167818 144A CUSIP 165167867 N/A 165167834 N/A Par Value per Share $0.01 $0.01 $0.01 $0.01 Shares Outstanding 5,000 2,558,900 2,095,615 143,768 Liquidation Preference per Share $100 $100 $100 $250 Record Date April 1, 2009 June 1, 2009 May 1, 2009 June 1, 2009 Payment Date April15, 2009 June 15, 2009 May 15, 2009 June 15, 2009 Amount per Share $1.25 $1.125 $1.25 $3.90625 Chesapeake Energy Corporation is the largest independent producer of natural gas in the U.S.Headquartered in Oklahoma City, the company's operations are focused on exploratory and developmental drilling and corporate and property acquisitions in the Barnett Shale, Haynesville Shale, Fayetteville Shale, Marcellus Shale, Anadarko Basin, Arkoma Basin, Appalachian Basin, Permian Basin, Delaware Basin, South Texas, Texas Gulf Coast and East Texas regions of the United States.Further information is available at www.chk.com.
